Day, Ch. J.
I. The plaintiff took and offered in evi*569dence the deposition of William Stevens Perry, bishop of i evidence ecofesiufticai fnony ofestl" hishop. • ^ie Pr°festanf Episcopal diocese of Iowa. The defendant moved to suppress interrogatories five and six, and the answers thereto, in this deposition, upon the ground that they were immaterial and incompetent, and the answers state an opinion or conclusion of the witness, instead of facts, and are not pertinent to any issue involved in the action. The court sustained the motion, and this action the plaintiff assigns as error. The portion of the deposition suppressed contains the following evidence: “A parish is also the individuals who associate themselves under articles of incorporation, and, in their formal application for admission, on their pledge of conformity to the diocesan and general legislation of the church, are received into union with the diocesan convention. St. Mark’s parish, Waterloo, is such an association of individuals, formerly admitted into union with the diocesan convention of The Protestant Episcopal church in Iowa, in 1863, and still in union with said convention, and, in common with other parishes, amenable to the diocesan and general canons. A rector, as the -word is understood by the canons of the church, is a duly ordained clergyman of the church, in priest’s orders, who has been elected to the rectorship by the vestry of the parish, agreeably to the canons of the church, and in whose call, or invitation, or notification of election, there is no limitation of time specified when the engagement, or contract (for such the engagement between the clergyman and vestry, as two principals, is considered) is to cease.”
This portion of the deposition was improperly stricken out. It was certainly competent to prove by the bishop of the church the meaning of the words parish-and rector, as understood by the canons of the church. But the important and material portion of this testimony is that which states that _: facts exclusion oí justified by obieelion stated. St- Mark’s parish, of Waterloo, was formally admitted into union with the diocesan convcntion of The Protestant Episcopal church in Iowa, bush admission rendered the deiendant *570amenable to the canons of the church which, the evidence shows, are adopted by general or diocesan conventions — the general convention composed of clerical and lay deputies, meeting every three years, and possessing supreme legislative power, and the convention of the diocese, composed of the clergy and lay deputies from each parish, meeting annually. It was not objected that this evidence was secondary, but that it was incompetent, immaterial, and the statement of an opinion. The evidence was both competent and material, and the statement of a fact and not of an opinion. The court erred in suppressing it.
' II. The error of the court in rejecting the evidence offered is, however, immaterial, unless the testimony offered, in s contract : o”recíorent rroSaiitof ciiuroii’-11 parish to ais-solve the pastoral relation, c°uuection with that produced upon the trial, was sufficient to warrant a finding for the plaintiff. It therefore becomes necessary to consider the effect of the entire testimony offered by the plaintiff. The evidence shows that the associa-x tion of St. Mark’s church, of Waterloo, Iowa, adopted articles of incorporation, the preamble to which is as follows: “We, whose names are hereunto affixed, deeply sensible of the truth of the Christian religion, and earnestly desirous of promoting its holy influences in our own hearts, and in those of our families and neighbors, do hereby associate ourselves under the name of St. Mark’s parish, in communion with the Protestant Episcopal church in the United States of America and the diocese of Iowa, the authority of whose constitution and canons we do hereby recognize, and to whose liturgy and mode of worship we promise conformity.”
Article one provides: “This association is incorporated by the name and style of St. Mark’s church of Waterloo, Black Ilawk county, Iowa.”
Article five provides: “The members of this corporation desii’C admission into union with the convention of the diocese of Iowa.” Bishop Perry testifies that St. Mark’s parish, *571Waterloo, was formally admitted into union with, the diocesan convention of the Protestant Episcopal church in Iowa, in 1863. The diocese of Iowa comprises the entire state, and was, on joint vote of two houses of general convention, admitted into union with the church in the United States. The constitution of this diocese, article one, provides as follows: “This church, as a constituent part of the Protestant Episcopal church in the United States of America, acknowledges the authority of said church.
The fifth canon, section three, provides: “It shall be the duty of the vestry to elect the rector, except in the case of the bishop’s church, and supply services where there is no rector.”
Section five provides: “Wherever the term rector is used in this or any other canon of this diocese, it is to be understood of any minister duly elected by the vestry to the charge of a parish; and it is hereby recommended that every rector be instituted, according to the provisions of the church.”
Canon four, title two, of the canons for the government of the Protestant Episcopal church in the United States of America is entitled: “Of differences between ministers and their congregations, and of the dissolution of a pastoral connection.” Section one provides: “A rector canonically elected and in charge, or an instituted minister, may not resign his parish without consent of said parish, or its vestry, (if the vestry be authorized to act in the premises,) nor may such rector or minister be removed therefrom by said parish or vestry against his will, except as hereafter provided.”
The next section provides for the dissolution of the pastoral relation, when the parties cannot agree respecting the separation, by the bishop, acting with the advice and consent of the standing committee of the diocese or missionary jurisdiction.”
At a meeting of the vestry of defendant, December 23, 1878, “it was moved and carried unanimously to accept Rev. *572F. M. Bird’s proposition to become rector of St. Mark’s parish at a salary of $1,000 a year. It was resolved that the secretary notify Rev. F. M. Bird of his election as rector of St. Mark’s parish.” On January J, 1879, the secretary of the vestry gave the plaintiff formal notice in writing of his election, as follows: “I take great pleasure to inform you that, at a meeting of St. Mark’s vestry, December 23, 1878,’ you were elected as rector of St. Mark’s parish, service to commence and date from January 1, 187-9.” The plaintiff accepted this appointment, and entered upon the discharge ’ of his duties January 1, 1879. For that year he was paid in full, one thousand dollars. In the month of November, 1879, he received a communication from the secretary of the vestry, as follows: “At a meeting of St. Mark’s vestry, held November 11, 1879, the-following resolution was introduced and adopted: ‘Resolved, That, whereas there will be a large deficiency in the finances for the present year, and there being no prospect for an increased revenue for the coming year, and not desiring to incur any liability in excess of our resources, we hereby tender you for your salary in full, for the year 1880, the full proceeds of pew rents.’ ” The plaintiff communicated with the vestry very shortly after this notice, and told them that it was not in their power to set aside the contract without his consent, which consent he refused to give, and that he held them to their contract as binding. At a meeting in January, 1880, a member of the vestry desired the plaintiff to accept the pew rents for 1880, and relieve the vestry of further responsibility, which the plaintiff refused to do, and he never at any time assented to the defendant’s proposition. The plaintiff continued to perform the duties of rector until January 1, 1881, when the relation between him and the parish was dissolved. For the year 1880, the plaintiff has received the pew rents, amounting to $793.50. He claims that he is entitled to the sum of $1,000 for that year.
The defendant, by its articles of incorporation, its admis*573sion into union with the diocese of Iowa, and its connection through, that with .the Protestant Episcopal church of the United States, acknowledged the authority of the constitution and canons of that church, and became amenable thereto. One of these canons is that a rector canonically elected, and in charge, may not be removed by his parish, against his will. The plaintiff was elected rector by the vestry of defendant in accordance with the canons of the diocese of Iowa. "When he accepted the position and entered upon the discharge of his duties, the relation between him and his parish was assumed under, and became subject to, the canons relating to differences between ministers and their congregations, and the dissolution of a pastoral connection. It was not competent for the vestry of the parish, in violation of the canons of the church, to dissolve the pastoral relation against the plain tiff’s will. These canons became just as much a part of the contract of employment of plaintiff as if they had been specifically referred to, or written out in lull therein. The salary upon which the plaintiff was employed constitutes an essential part of the contract. If the defendant could be permitted to reduce the plaintiff’s salary without his consent, it could force him to agree to a dissolution of the pastoral relation, and thus accomplish indirectly what it could not do directly. The right to the salary stipulated at the time the plaintiff accepted the position of rector is a valuable property right secured to the plaintiff by contract. One party to the contact cannot ignore its provisions or violate them with impunity. The civil courts will not revise 4 BEX.IGIOÜS iuteríereuoe ‘ oi courts with. thedecisions of churches or religious associations upon ecclesiastical matters; but they will , . , . ,. , . , interfere with such associations when rights ox property or civil rights are involved. Chase v. Cheney, 58 Illinois, 509, (537); O'Hara v. Stack, 90 Pa. St., 477, (491); Avery v. Inhabitants of Tyringham, 3 Mass., 159, (167;) Sheldon v. Congregational Parish, 24 Pick., 281; Lynd v. Menzies et al., 33 N. J. L., 162; Batterson v. Thompson, 8 *574Phil. Rep., 251. In this case the plaintiff has performed the duties of rector for the defendant for the year 1880. He has been paid but a part of the salary promised him when he assumed the duties of that position. He has never consented to a reduction of his salary. A clear legal right of the plaintiff has been invaded, and it is the duty of the civil courts -to protect and enforce that right. We think the plaintiff is entitled to the balance of the salary which formed the consideration of the contract between him and the defendant. The judgment of the court below is
Reversed.